Citation Nr: 1417155	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a low back disability and if so, whether service connection is warranted.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim to reopen the issue of entitlement to service connection for a low back disability, and claims for entitlement to a disability rating in excess of 50 percent for PTSD and for TDIU.  Jurisdiction was subsequently transferred to the Atlanta RO. 

A hearing was held on March 7, 2013, by means of video conferencing equipment with the appellant in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

The issues of entitlement to service connection for a prostate disability, hypertension, a respiratory disability, a neurological disability affecting the lower extremities, a liver disability, a kidney disability, erectile dysfunction, and skin cancer affecting the head have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back disability, a disability rating in excess of 50 percent for PTSD, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an August 2006 rating decision, the Atlanta RO denied service connection for a low back disability; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.

2.  Evidence associated with the claims file since the August 2006 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision, in which the RO denied the Veteran's claim for entitlement to service connection for a low back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006). 
 

2.  As evidence pertinent to the claim for service connection for a low back disability received since the RO's August 2006 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required have been satisfied with respect to the Veteran's claim to reopen, the Board concludes that these duties do not preclude the Board from adjudicating this claim, because the Board is taking favorable action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered because this decision poses no risk of prejudice to the Veteran.

II.  New and Material Evidence

In August 2006, the RO denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran was informed of the decision, and did not submit a notice of disagreement or new and material evidence within the appeal period.  The RO's August 2006 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

The evidence of record for the August 2006 rating decision consisted of service personnel records, service treatment records, VA and private treatment records, and statements from the Veteran.  The basis for the RO's August 2006 denial on the merits was that the evidence did not demonstrate that the Veteran's back disability began during service or was caused by an injury, event or disease in service. 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).   

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Here, the last final denial of the claim is the RO's August 2006 rating decision.  

At the Board hearing in March 2013, the Veteran testified that he injured his back by repeatedly lifting stretchers and through being hit by a tree while riding a winch up to his aircraft.  He stated that, as a result, he has experienced continuous pain in his low back throughout the years since service.  The prior evidence before the RO did not include evidence regarding the Veteran's continuous pain, which serves to connect the Veteran's low back disability with his military service.  Therefore, this evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically the existence of a nexus between the Veteran's military service and his low back disability.  Therefore it is new and material, and reopening the claim for service connection for a low back disability is warranted.



ORDER

New and material evidence having been submitted, the claim for service connection for a low back disability is reopened.


REMAND

Reasons for Remand:  To provide the Veteran with VA examinations and to adjudicate inextricably intertwined issues.

Low Back Disability

The Veteran contends that he suffers from a low back disability that is related to his military service.  Several VA treatment providers have diagnosed the Veteran with various low back disorders, including spinal stenosis, facet arthrosis of the lumbar spine, degenerative disc disease and degenerative joint disease.  The Veteran asserted, in his March 2013 Board hearing testimony, that he has experienced continuous pain since service, wherein he injured his back through repeatedly lifting stretchers and by being hit by a tree while riding a winch up to his aircraft.  In August 2005, the Veteran also submitted a statement indicating that an orthopedic surgeon told him that his exposure to Agent Orange likely played a big part in his back disability.  The service treatment records demonstrate that he served in the Republic of Vietnam during the Vietnam War, and he is therefore presumed to have been exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6). 

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a low back disability.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the medical evidence showing current diagnoses of low back disabilities, the Veteran's competent statements regarding his in-service duties, supported by a consistent military occupational specialty recorded on his DD Form 214, a service treatment record documenting service in RVN, and the Veteran's competent lay statements regarding the onset and continuity of his low back pain, the Board finds it necessary to provide the Veteran with an appropriate VA examination and opinion in an attempt to determine whether his current low back disability(s) is related to his military service.  Therefore, on remand, the Veteran must be afforded a VA examination with respect to his low back disability. 

PTSD

The Veteran contends that he is entitled to a disability rating in excess of 50 percent for PTSD.  

The Veteran was provided with a QTC/VA examination for his PTSD in December 2007.  At the time, the Veteran was working in telephone sales and it was noted that his relationship with his supervisor and coworkers was fair.  In his substantive appeal, submitted in May 2010, the Veteran stated that he had to close his business in April 2010, because of his inability to be mentally and physically present due to his PTSD.  These symptoms were not presented to the VA examiner in December 2007, and potentially demonstrate an increase in symptomatology since the prior examination.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  

Additionally, the Veteran's VA claims file contains an April 2009 private psychiatric evaluation that documented more severe symptoms, including having thoughts and fantasies of hurting himself, as well as hearing voices speaking to him at times telling him to kill himself.  However, VA treatment records from the Lawrenceville Community-Based Outpatient Clinic (CBOC) from December 2008 and June 2009 document that the Veteran denied suicidal ideation and hallucinations.  The private psychiatrist also noted that the Veteran had multiple hospital admission to avoid hurting himself over the last 3-5 years (approximately 2004-2009).  The medical evidence of record, however, indicates that the Veteran had hospitalizations for psychiatric reasons in the late 1990s and in 2002, but at no time thereafter.  As increased rating claims are primarily concerned with a veteran's current level of disability, clarification should be sought regarding the presence and timing of the Veteran's hallucinations, suicidal ideation, and hospitalizations. 

On remand, the Veteran should be scheduled with an additional VA examination to ascertain the current severity of his PTSD symptoms and to attempt to reconcile the seemingly contradictory medical evidence of record.  

TDIU

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the other issues remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, the issue of TDIU must also be remanded to the RO.

Accordingly, the claims are REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate VA medical professional to determine the nature and etiology of any low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

a.  The examiner must render a diagnosis for any and all of the Veteran's currently-present low back disabilities.  

The examiner should specifically provide or rule out a diagnosis of arthritis, using x-ray findings.  

b.  The examiner must indicate whether each disability had its onset during active service from October 1966 to July 1968 OR after service.  In particular, the examiner must state whether it is at least as likely as not (50 percent likelihood or higher) that the disorder arose during active service.  The Board notes that the Veteran's August 1966 pre-induction examination contains no notations of back defects or abnormalities.  The Veteran is thus presumed sound upon entering active service. 

In making the above determination, the VA examiner is asked to comment on the Veteran's competent lay statements, which indicate that he has continuously experienced low back pain since service.

c.  If the examiner determines that any disability of the low back had its onset after service, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disability is etiologically or causally related to any in-service disease, event, or injury.

In making the above determination, the examiner should comment as to the significance of the Veteran's presumed in-service exposure to Agent Orange and his competent statements regarding repeatedly lifting stretchers and being hit by a tree while riding a winch up to an aircraft.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

In addition to assessing the Veteran's current psychiatric status and symptomatology, the VA examiner is requested to review the medical evidence of record and, if feasible, provide a medical opinion as to the evolving nature and severity of the Veteran's PTSD from August 2007 to the present.  The examiner is asked, to the extent possible, to reconcile mental treatment records from the Lawrenceville CBOC from June 2008 to December 2009 with the findings from the April 2009 private psychiatric evaluation.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the aforementioned development, and any other development deemed necessary, readjudicate the claims of entitlement to service connection for a low back disability, a disability rating in excess of 50 percent for PTSD, and TDIU, in light of all additional evidence received.  If the benefits sought on appeal are not granted in full, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


